UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8240


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SAMUEL ROBERT QUEEN, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:93-
cr-00369-AMD-1)


Submitted:    March 17, 2009                 Decided:   March 23, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Robert Queen, Jr., Appellant Pro Se. Rod J. Rosenstein,
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Samuel Robert Queen, Jr., appeals from the district

court’s   orders   denying   his   motion   for   reduction   of   sentence

pursuant to 18 U.S.C. § 3582(c) (2006), and denying his motion

for reconsideration.     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.        United States v. Queen, No. 1:93-cr-

00369-AMD-1 (D. Md. filed Sept. 19 & entered Sept. 22, 2008;

filed Oct. 1 & entered Oct. 2, 2008).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                     2